Citation Nr: 0103762	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  98-03 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont


THE ISSUES

1.  The propriety of the initial 50 percent rating for post-
traumatic stress disorder (PTSD) between March 20, 1996 and 
February 10, 1998.

2.  Entitlement to a rating higher than 70 percent for PTSD 
from February 10, 1998.

2.  Entitlement to an effective date earlier than February 
10, 1998, for the assignment of a total disability rating 
based on individual unemployability due to service-connected 
disability (TDIU).   


REPRESENTATION

Appellant represented by:	Lance C. Harrington, Attorney



WITNESS AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from September 1961 to January 
1974.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision by 
the White River Junction RO, which granted service connection 
for PTSD and assigned an initial 30 percent rating, effective 
March 20, 1996.  The veteran appealed the assigned rating to 
the Board.  In a June 1998 rating decision, the RO increased 
the initial rating for PTSD to 50 percent.  Because the 
veteran appeal involves the propriety of the initial rating 
assigned following a grant of service connection, the Board 
has characterized that issue in accordance with Fenderson v. 
West, 12 Vet. App. 119 (1999).  Furthermore, while an 
increased initial rating has been granted, the fact remains 
that a higher rating is assignable; hence, the grant of less 
than the maximum available rating does not "abrogate the 
pending appeal."  Id; AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Consequently, the matter of a higher initial rating for PTSD 
remains in appellate status.  

In April 1999, the Board remanded this case as the veteran 
and his representative had submitted additional evidence, but 
had not waived initial RO jurisdiction over that evidence.

In an April 1999 rating decision, the RO granted entitlement 
to a 70 percent rating for PTSD, and awarded a TDIU, 
effective March 29, 1999.  In June 1999, the RO granted an 
earlier effective date of February 10, 1998 for the 
assignment of the 70 percent rating for PTSD and the TDIU.  
The remaining issues on appeal have been characterized to 
reflect the veteran's desire for 100 percent schedular 
evaluation, or, alternative, a TDIU, from March 20, 1996.  

In November 1999, the veteran testified at hearing conducted, 
via videoconference, by the undersigned Board Member.  At 
that time, the veteran's request for a 45-day abeyance for 
the submission of additional evidence was granted.  


REMAND

According to 38 C.F.R. § 20.1304(c), any pertinent evidence 
submitted by the veteran which is accepted by the Board under 
the provisions of this section, as well as any such evidence 
referred to the Board by the originating agency under 
§ 19.37(b), must be referred to the agency of original 
jurisdiction for review and preparation of a supplemental 
statement of the case unless this procedural right is waived 
by the veteran or his representative or unless the Board 
determines that the benefit, or benefits, to which the 
evidence relates may be allowed on appeal without such 
referral.  Such waiver must be in writing or, if a hearing on 
appeal is conducted, formally entered on the record orally at 
the time of the hearing.  

Following the hearing in this case,  the veteran's 
representative submitted additional evidence directly to the 
Board which the Board accepts as timely received.  However, 
neither the veteran nor his representative has specifically 
waived the veteran's procedural right of initial review of 
the additional evidence by the RO.  Since this case was 
already remanded one time for the same reason, the veteran 
and his representative should be aware of this requirement.  
Hence, a remand for initial RO review of this evidence is 
required.  

The Board also points out that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which, among other things, redefines the 
obligations of VA with respect to the duty to assist is 
developing evidence pertinent to a claim for benefits.  

As noted in the introduction above, the veteran is seeking a 
100 percent schedular evaluation for PTSD, or alternatively, 
a TDIU, from March 20, 1996.  Pertinent to these claims, the 
Board notes that, effective November 7, 1996, the VA Rating 
Schedule criteria for evaluating mental disorders was 
revised.  Where laws or regulations change after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran applies, absent Congressional or 
Secretarial intent to the contrary.  See Dudnick v. Brown, 10 
Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  Thus, in such circumstances, claims for 
higher evaluation should be considered under the former and 
revised applicable schedular criteria to determine the more 
favorable result, if any.  The General Counsel of VA has 
recently held that if the revised criteria is more favorable, 
the retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) can be no earlier than the effective date of that 
change.  See VAOPGCPREC 3-2000 (2000). 

The Board also notes that 38 C.F.R. § 4.16 sets forth 
criteria for total disability ratings for compensation based 
on individual unemployability.  Pursuant to 38 C.F.R. § 
4.16(c), in cases in which the only compensable service-
connected disability was a mental disorder assigned a 70 
percent evaluation, and such mental disorder precluded a 
veteran from securing or following a substantially gainful 
occupation, the mental disorder was to be assigned a 100 
percent schedular evaluation under the appropriate diagnostic 
code.  Although 38 C.F.R. § 4.16(c) was rescinded after 
November 7, 1996, the Board notes that the veteran's claims 
must be considered taking into account this favorable 
regulation.    

With regard to the evidence, the Board notes that there is 
conflicting evidence with regard to the veteran's industrial 
capabilities, particularly during the period of March 20, 
1996 and February 10, 1998.  In April 1996, the veteran was 
afforded a VA psychiatric examination that generally showed 
that the veteran was no longer employed due to nonservice-
connected physical limitations.  Likewise, a May 1997 VA 
psychaitric examination showed the same.  These findings are 
consistent with the fact that the veteran apparently is 
receiving Workman's Compensation for back problems.  January, 
February, and March 1998 medical opinion letters note both 
the veteran's physical as well as psychiatric disabilities.  
However, in a May 1998 opinion letter, it was opined that the 
veteran's PTSD escalated with the loss of his employment due 
to physical limitations and that his PTSD currently precluded 
him from finding another suitable vocation.  In a March 1999 
letter, a private physican essentially indicated that the 
veteran was currently unemployable.  Additional evidence 
submitted by social workers that have treated the veteran 
indicated that the veteran had been unemployable since prior 
to March 1996.  

In sum, the medical evidence dated during the period of March 
20, 1996 and February 10, 1998 did not specifically show that 
the veteran was unable to maintain employment due to his 
PTSD; only that he was unemployed due to his physical 
limitations.  However, later-developed evidence suggests that 
his PTSD did render him unemployable during the relevant time 
frame.  Because resolution of this inconsistency is vital to 
resolution of the issues on appeal, and in light of the 
Veterans Claims Assistance Act of 2000, the Board finds that 
the veteran should be examined by VA psychiatrist (one who 
has had the opportunity to fully review all of the veteran's 
medical records prior to the evaluation) to obtain medical 
opinion as to the approximate date that his PTSD became 
totally disabling.   

Prior to having the veteran undergo such evaluation, the RO 
should obtain and associate all medical records that are 
pertinent to the appeal, so that the examiner's review of the 
record is a fully informed one.  The record reflects that the 
veteran was participating in VA vocational rehabilitation 
training, but that this training was discontinued due to his 
PTSD as well as nonservice-connected disabilities.  The Board 
notes that the Chapter 31 vocational rehabilitation file is 
not of record and should be obtained.  Also, during his 
personal hearing before the undersigned member of the Board, 
the veteran indicated that there were missing records from 
the White River Junction VetCenter.  The Board also notes 
that the veteran is apparently receiving disability benefits 
from the Social Security Administration.  

Thus, the RO should contact the Social Security 
Administration and request all pertinent documentation 
pertaining to any claim of Social Security by the veteran 
including any medical records that Social Security has 
regarding the veteran in compliance with the duty to assist.  
In addition, any outstanding VA medical records and records 
of the VetCenter in White River Junction should be requested 
and obtained.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

Accordingly, these matters are hereby REMANDED for the 
following action:

1.  The RO should obtain and associate 
with the claims file the veteran's 
Chapter 31 vocational rehabilitation 
folder.

2.  The RO should contact the Social 
Security Administration and request all 
pertinent documentation pertaining to 
decision made on the veteran's claim for 
Social Security benefits, and the medical 
records relied upon in rendering that 
decision.  These documents should be 
associated with the claims file.  

3.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran.  This should specifically 
include all outstanding records from the 
White River Junction VA medical facility 
as well as the White River Junction 
VetCenter and any other source or 
facility identified by the veteran.  If 
any requested records are not available, 
or the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran and his 
representative should be duly notified.  
The veteran is, of course, free to submit 
any medical records in his possession, 
and the RO should afford him the 
opportunity to do so before arranging for 
him to undergo psychiatric evaluation.  .  

4.  After associating with the claims 
file all records received pursuant to the 
above-requested development, the veteran 
should be afforded a VA psychiatric 
examination to determine the current 
nature and extent of his PTSD, and to 
obtain an opinion addressing the 
approximate date that the veteran's PTSD 
became totally disabling.  The entire 
claims file, to include all evidence 
added to the record pursuant to this 
REMAND, as well as a complete copy of 
this REMAND, must be made available to 
and be reviewed by the physician 
designated to examine the veteran.  

Following examination of the veteran and 
review of his pertinent medical and other 
history, the psychiatrist should offer an 
opinion as to whether, notwithstanding 
the physical limitations associated with 
the veteran's Workman's Compensation 
claim, it is at least as likely as not 
that the veteran became totally disabled 
due to PTSD between March 20, 1996 and 
February 8, 1998; and, if so, the 
approximate date that he became 
unemployable due to such condition.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.  

5.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

7.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should consider the veteran's claims 
should be considered in light of all 
pertinent evidence of record and legal 
authority, to specifically include that 
cited to herein.  Such consideration 
should include the former and revised 
applicable schedular criteria for 
evaluating PTSD, and well as the 
provisions of 38 C.F.R. § 4.16(c) in 
effect prior to November 7, 1996.  The RO 
must provide adequate reasons and bases 
for its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that were noted in the REMAND 

8.  If any benefit requested by the 
veteran continues to be denied, he and 
his attorney must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
his claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument while the case is in remand status.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




